Citation Nr: 9917680	
Decision Date: 06/25/99    Archive Date: 07/07/99

DOCKET NO.  98-08 448A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
Montgomery, Alabama


THE ISSUE

Entitlement to an increased evaluation for internal 
derangement, right knee, post operative, currently evaluated 
as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.J. Bakke, Associate Counsel

INTRODUCTION

The veteran served on active duty from February 1969 to 
October 1970.  This appeal arises before the Board of 
Veterans' Appeals (Board) from a rating decision in which an 
increased rating for internal derangement, right knee, post 
operative, was denied.

In November 1998, the RO issued a rating decision which 
increased the evaluation for the veteran's right knee 
disability to 20 percent, effective in April 1997.  The 
veteran's appeal, however, remains before the Board.  Cf. AB 
v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a 
notice of disagreement as to an RO decision assigning a 
particular rating, a subsequent RO decision assigning a 
higher rating, but less than the maximum available benefit, 
does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the court of 
Veterans' Appeals (Court) held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance. The Board is 
still obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the laws and regulations. In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own. Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the veteran, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had fully opportunity 
to present the increased-rating claim before the RO.  
Bagwell, at 339.  Consequently, the Board will consider 
whether this case warrants the assignment of an 
extraschedular rating.



FINDINGS OF FACT

1.  All relevant evidence for a fair and informed decision 
has been obtained by the originating agency.

2.  The veteran's service connected post operative internal 
derangement, right knee, is currently manifested by no more 
than moderate recurrent subluxation or lateral instability.


CONCLUSION OF LAW

The criteria for an evaluation of more than 20 percent for 
internal derangement, right knee, post operative, are not 
met.  38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.3, 4.7, 4.31, 4.40, 4.45, 4.48, 4.59, 
Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
within the meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. 
Proscelle v. Derwinski, 2 Vet. App. 629, 632 (1992) (where 
veteran asserted that his condition has worsened since the 
last time his claim for an increased disability evaluation 
for a service-connected disorder had been considered by VA, 
he established a well-grounded claim for an increased 
rating).  The veteran has not alleged that any records of 
probative value that may be obtained, and which have not 
already been associated with his claims folder, are 
available.  Accordingly, the Board finds that all relevant 
facts have been properly developed and the duty to assist 
him, as mandated by 38 U.S.C.A. § 5107(a) (West 1991), has 
been satisfied.

In considering the severity of a disability, it is essential 
to trace the medical history of the disability.  38 C.F.R. 
§§ 4.1, 4.2 (1998).  In the present case, service medical 
records show the veteran injured his right knee and, in 
September 1970, underwent arthrotomy and the removal of a 
redundant tag of synovium on the medial femoral condyle.  He 
was discharged with a diagnosis of chondromalacia of the 
right patella.  A February 1971 VA examination of record 
shows a diagnosis of postoperative internal derangement, 
right knee, mild.  In March 1997 the RO granted service 
connection for, inter alia, internal derangement, right knee, 
postoperative, awarding a 10 percent evaluation effective 
from October 1970.

In November 1998, the RO increased the evaluation for the 
service-connected internal derangement, right knee, 
postoperative, to 20 percent, effective from April 1997.  The 
evidence then included October 1998 and June 1997 VA 
examination reports and the veteran's testimony as given in a 
July 1998 hearing before a hearing officer sitting at the RO.  
The examination reports note complaints of pain, pain on 
movement and weightbearing, but no episodes of collapse.  In 
June 1997, the examiner noted slight patella grinding, but no 
pain, on range of motion testing and tenderness to palpation 
of the medial joint line.  There was no ligament instability, 
redness, heat, swelling, or measurable quadricep atrophy.  
The veteran could heel and toe walk and was able to squat and 
rise again.  The October 1998 report reveals positive grind 
test and guarding on range of motion testing, but no pain on 
movement.  The examiner noted tenderness to palpation about 
the patella femoral joint and medial and lateral joint lines, 
but no ligamentous instability, swelling or measurable 
quadricep atrophy.  The veteran could squat and rise again, 
but did so very carefully.  In his hearing, the veteran 
testified that he experiences limitation of movement, 
popping, pain, episodes of collapse and locking, swelling, 
and tenderness.  The veteran further testified that he is 
self-employed, and that he has not sought professional 
medical treatment for his right knee disability-instead 
preferring to self-treat with home remedies.  This evaluation 
has been confirmed and continued to the present.

The veteran has appealed the assignment of a 20 percent 
evaluation for his internal derangement, right knee, 
postoperative.  He contends that he experiences pain, that he 
is unable to walk or to bear weight for significant distance 
or for a long period of time, and that he experiences 
instability.  After review of the record, the Board finds 
that the evidence of record does not support the assignment 
of a rating greater than 20 percent for the internal 
derangement, right knee, postoperative.

Service-connected disabilities are rated in accordance with 
the VA's Schedule for Rating disabilities (Schedule).  The 
ratings are based on the average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A § 1155 (West 1991); 38 C.F.R. Part 
4 (1998).  The basis of disability evaluations is the ability 
of the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  Evaluations are based 
upon a lack of usefulness in self-support.  38 C.F.R. § 4.10 
(1998).  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria for the higher rating.  38 C.F.R. § 4.7 (1998).

The Board notes that the regulations require review of the 
recorded history of a disability by the adjudicator to ensure 
an accurate evaluation, but they do not give past medical 
reports precedence over the current medical findings.  Where 
an increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

The current 20 percent rating for the postoperative internal 
derangement of the right knee was assigned under Diagnostic 
Code 5259-5257, for the symptomatic removal of semilunar 
cartilage rated as other impairment of the knee involving 
moderate recurrent subluxation or lateral instability.  See 
38 C.F.R. § 4.27 (1998).  This disability was previously 
rated at 10 percent under Diagnostic Code 5259 only.  In 
increasing the evaluation for this disability, the hearing 
officer appears to have considered the veteran's testimony 
regarding his increased pain and other symptoms and, in view 
of the fact that 10 percent is the highest evaluation 
available under Diagnostic Code 5257, evaluated the increased 
pain and other complained-of symptoms-such has episodes of 
collapse, locking, and popping-as other knee impairment of 
moderate severity under Diagnostic Code 5257, citing 
38 C.F.R. § 3.102.

A higher evaluation could be warranted under Diagnostic Code 
5257 for impairment of the knee that is severe, characterized 
by recurrent subluxation or lateral instability that is 
severe.  However, the medical evidence of record does not 
show that the required manifestations are present.  First, 
the October 1998 and June 1997 VA examination reports 
document no findings of ligamentous instability and no 
complaints of giving way.  Second, results of X-rays show 
unremarkable soft tissues and bony structures with no 
evidence of fracture, dislocation, loose body or destructive 
process in June 1997 and a normal right knee with no bony 
abnormalities in October 1998.  Finally, the record is devoid 
of any treatment records showing complaints of or treatment 
for episodes of dislocation or collapse.  Rather, the veteran 
testified that he does not seek medical treatment for his 
right knee disability.  Thus, the Board can not find that the 
veteran's knee impairment, as measured under this diagnostic 
code, is more than moderate.

After consideration of the evidence, the Board finds that the 
criteria for a rating higher than 20 percent under Diagnostic 
Code 5259-5257 are not met.  Specifically, the evidence of 
record simply does not establish that the veteran experiences 
episodes of recurrent subluxation or lateral instability that 
are more than moderate.

In Chairman's Memorandum VAOPGCPREC 23-97 (July 1, 1997), it 
was held that where the manifestations of a condition create 
a separate disability, the symptomatology of which neither 
duplicates nor overlaps that of another condition, assigning 
a separate rating under the appropriate diagnostic code does 
not violate the provisions of 38 C.F.R. § 4.14, which 
prohibits evaluating the same manifestations of a condition, 
albeit diagnosed variously, under different ratings.  The 
opinion held, for example, that a claimant who has arthritis 
and instability of the knee may be rated separately under 
Diagnostic Codes 5003, for arthritis, and 5257, for 
instability.  See also Esteban v. Brown, 6 Vet. App. 259, 261 
(1994).  Thus, in addition to considering whether an 
increased evaluation for the residuals of an injury to the 
veteran's right knee is warranted under Diagnostic Code 5259-
5257, the Board will also analyze whether compensable 
evaluations are warranted for any other manifestations that 
may be rated under Diagnostic Codes 5003-5010, 5256, 5258, 
5260, 5261, 5262, and 5263.

An additional evaluation is available for the veteran's right 
knee disability for the symptomatic removal of semilunar 
cartilage under Diagnostic Code 5259.  However, while service 
medical records show the veteran underwent arthrotomy in 
service, the hospital records note that the only pathology 
detected was a tag of redundant synovium on the medial 
femoral condyle, which was then removed.  These records do 
not demonstrate that the veteran underwent a meniscectomy.  
Although June 1997 VA examination report states the veteran 
appeared to have undergone a prior meniscectomy, the record 
does not reflect that this statement was based on review of 
the service medical records and/or claims file.  In contrast, 
the same examiner conducted the October 1998 examination, 
noted that the claims file was available and had been 
reviewed, and stated that the only pathology of note was the 
tag of redundant synovium.  As the veteran has not had a 
meniscectomy, there is therefore no manifestation of his 
right knee disability that may be rated separately under this 
diagnostic code.

Additional diagnostic codes involving the knee are ankylosis 
of the knee joint, Diagnostic Code 5256; dislocated semilunar 
cartilage, Diagnostic Code 5268; limitation of motion, 
Diagnostic Codes 5260-5261; impairment of the tibia and 
fibula, Diagnostic Code 5262; and genu recurvatum, Diagnostic 
Code 5263.  However, the medical evidence of record does not 
demonstrate that the required manifestations are present.  
Results of X-ray taken in June 1997 and October 1998 evidence 
no bony abnormalities.  In October 1998, the knee was noted 
to be normal, and in June 1997, the examiner specifically 
noted no fracture, dislocation, loose body, or destructive 
process.  While the veteran testified that his knee swells 
and that he experiences locking in the joint, the medical 
evidence does not bear this out.  The June 1997 and October 
1998 reports show no findings of swelling, redness, heat, or 
measurable atrophy of the quadriceps.  In addition, in 
October 1998, quadriceps strength was measured at 5 of 5, 
bilaterally.  Range of knee joint motion was measured at zero 
to 140 at both times, albeit with guarding in October 1998, 
as well.  Moreover, the record is bereft of any medical 
records showing complaints of or treatment for these 
symptoms.  The examiner diagnosed residuals of right knee 
injury, chondromalacia patella, postoperative for removal of 
tag of redundant synovium in October 1998; and recorded an 
impression of internal derangement of the right knee, 
postoperative, in June 1997.

After consideration of the evidence, the Board finds that the 
criteria for a compensable rating for ankylosis under 
Diagnostic Code 5256, dislocated semilunar cartilage under 
Diagnostic Code 5258, symptomatic removal of semilunar 
cartilage under Diagnostic Code 5259, limitation of knee 
joint motion under Diagnostic Codes 5260 and 5261, impairment 
of the tibia and fibula under Diagnostic Code 5262, or 
acquired genu recurvatum under Diagnostic Code 5263 are not 
met.  Specifically, there is no evidence of ankylosis, 
dislocated semilunar cartilage with locking or effusion in 
the right knee joint, a meniscectomy, limitation of flexion 
to 60 degrees or less or of extension to 5 degrees or more, 
impairment of the tibia and fibula, or genu recurvatum. 

In Esteban, the Court held that the Board must consider the 
veteran's scars separately.  Thus, in addition to considering 
whether a higher evaluation for the veteran's right knee 
disability is warranted under Diagnostic Code 5259-5257, and 
whether additional compensable evaluations for the veteran's 
right knee disability are warranted under Diagnostic Codes 
5003-5010, 5256, 5258, 5259, 5260, 5261, 5262, and 5263, the 
Board will analyze wither a compensable evaluation is 
warranted for the scar that is the residuals of the resultant 
inservice surgery under Diagnostic Codes 7803, 7804, and 
7805.

The Schedule stipulates at Diagnostic Codes 7803 and 7804 
that a scar can be rated as compensable if is "poorly 
nourished, with repeated ulceration," or if it is "tender 
and painful on objective demonstration,"  Both the October 
1998 and June 1997 VA examination reports note a well-healed 
surgical scar, and neither report notes any tenderness or 
pain at the scar.  At Diagnostic Code 7805, the Schedule 
directs that "limitation of function" is rated according to 
the part of the body that is affected.  Because the veteran 
has not alleged, and the medical evidence does not show, that 
function of the knee is limited by the scar itself, there is 
no such residual which can be considered under Diagnostic 
Code 7805.  After consideration of the evidence the Board 
finds that the criteria for a compensable rating for the 
residual scar are not met.  Specifically, there is no 
evidence of pain, tenderness, adherence, pulling, or 
limitation of movement at the residual scar.

This does not, however, preclude the granting of a higher 
evaluation for this disability than has been granted herein.  
In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1998).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate. As discussed above, higher ratings 
are provided for greater impairment of the knee.  The medical 
evidence, however, reflects that the required manifestations 
are not present.  Second, the Board finds no evidence of an 
exceptional disability picture in this case.  The veteran has 
not required hospitalization for the residuals of his right 
knee injury, nor is it shown that he requires frequent 
treatment of this disability.  Rather, he testified that he 
does not seek medical treatment for this disability.  The 
evidence does not show that the impairment resulting from his 
right knee disability markedly interferes with his 
employment.  Thus, there is no evidence that the impairment 
resulting solely from the residuals of the injury to the 
veteran's right knee warrants extra-schedular consideration.  
Rather, for the reasons noted above, the Board concludes that 
the impairment resulting from internal derangement, right 
knee, post operative, including the scar, is adequately 
compensated by the 20 percent schedular evaluation under 
Diagnostic Code 5259-5257.  Therefore, extraschedular 
consideration under 38 C.F.R. § 3.321(b) (1998) is not 
warranted.

In rating this service-connected disability, the Board has 
considered the disabling effects of pain, as indicated in the 
above discussions.  See DeLuca v. Brown, 8 Vet. App. 202 
(1995).  Objective observations of guarding and tenderness 
were noted by the examiner; and, a higher evaluation was 
assigned in part because of the objective observations of 
guarding and the veteran's testimony as to his pain.  In 
addition, the examiner did note patellar grinding which, 
again, was considered in the RO's assignment of the next 
higher evaluation.  Complaints of weakness, swelling, 
locking, collapse, and popping have not yet been objectively 
observed.  The examiner noted no swelling, redness, or heat, 
and no measurable atrophy of the quadriceps.  In October 
1998, quadriceps strength measured 5 of 5.  Consequently, 
these complaints, by themselves, do not support an assignment 
of an increased rating beyond that warranted by the 
demonstrated guarding and tenderness, and patellar grinding 
contemplated in the criteria for symptomatic removal of 
semilunar cartilage rated as moderate impairment of the knee.  
As discussed above, the rating now assigned for the right 
knee accounts for guarding on range of motion and tenderness 
demonstrated.  The presence of other factors listed in 
38 C.F.R. § 4.45, such as less or more movement than normal 
due to, inter alia, ankylosis or flail joint, excess 
fatigability, incoordination and impaired ability to execute 
skilled movements smoothly, has not been contended or shown.


ORDER

An increased evaluation for post operative internal 
derangement, right knee, is denied.



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

